 In the Matter Of PIPER AIRCRAFT CORPORATION, EMPLOYERandAIRCRAFT WORKERS UNION (A. F. L.), PETITIONERCase No. 16-1?-1,971.-Decided April 16, 19417Messrs. Felix DuvalandA. Hans f ord Eckman,of Ponca City,Okla., for the Employer.Mr. Dean Baugh,of Oklahoma City, Okla., for the Petitioner.Mr. M. R. Lee,of Wichita, Kans., for the Intervenor.Mr. Thomas B. Sweeney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case washeld at Ponca City, Oklahoma, on January 8, 1947, before V. LeeMcMahon, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERPiper Aircraft Corporation, a Pennsylvania corporation havingits principal office and factory in Lock Haven, Pennsylvania, and abranch factory at Ponca City, Oklahoma, is engaged in manufactur-ing and distributing airplanes.This proceeding is concerned onlywith the Ponca City plant.During the month of July 1946, the firstmonth of operations, the Employer purchased $60,000 worth of ma-terials for use at the Ponca City plant, 80 percent of which wasshipped to this plant from points outside the State of Oklahoma.During the same month, it sold airplanes produced at the Ponca Cityplant valued in excess of $10,000, approximately 85 percent of whichwas shipped to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.73 N. L. it. B., No. 84.427 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.2International Union, United Automobile, Aircraft & AgriculturalImplement Workers, herein called the Intervenor, is a labor organi-zation affiliated with the Congress of Industrial Organizations, claim-ing to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that the unit should include all production andmaintenance employees and storeroom men but should exclude allsupervisory employees, foremen, leadmen, timekeepers, _ guards, andclerical employees.The only disagreement concerns inspectors : thePetitioner and the Intervenor would include them; the Employerwould exclude them.The record discloses that the inspectors perform the tasks of ascer-taining whether the manufactured parts conform to the drawings andspecifications and of preparing the inspection reports.They mayreject work but as the production employees are not working on apiece-rate basis the rejections do not affect the earnings of the latter.The pay of the inspectors varies from 82 cents per hour to $1.02 perhour depending upon the importance of the work assigned.Theirremuneration exceeds that of the employees whose work they inspectby about 15 percent.The Employer does not contend that they are2The Employer contends that the Petitioner is not a labor organization within themeaningof the ActThe evidencedisclosesthat 145 ofthe Employer's employees havebanded together under the leadership of the Secretary of the Ponca City Trades and LaborCouncil for the purpose of bargaining collectively with the Employer with respect toworking conditions and rates of pay. It is clear that the Act prescribes no special formof internal organization as a prerequisite for recognition as a labor organization.Section2 (5) thereof defines a "labor organization"in the broadest terms,declaring that "Theterm `labor organization'means any organization of any kind,or any agency or employeerepresentation committee or plan, in which employees participate and which exists for thepurpose, in whole or in part,of dealing with employers concerning grievances,labor dis-putes, wages, rates of pay,hours of employment,or conditions of work "The Petitionermeets the test of a"labor organization" as defined in the-statuteAccordingly, we findthat Petitioner is a labor organization within the meaning of the ActSeeMatter of TheRegina Corporation,57 N. L R. B. 4, NL R. B v.'American Furnace Company,158F. (2d) 376 (C. C A. 7). PIPER AIRCRAFT CORPORATION429supervisory employees but desires to exclude them because, in theEmployer's opinion, the quality of the workmanship would be bettercontrolled if they were excluded from the production and maintenanceunit.We have frequently included inspectors whose duties were simi-lar to those of the inspectors here involved, in units of production andmaintenance workers.Since no substantial reason appears for de-parting from our usual custom, we shall include them in the presentunit.3We find that all production and maintenance employees of theEmployer at its Ponca City plant, including storeroom men and in-spectors, but excluding leadmen, timekeepers, guards, clerical em-ployees, foremen, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Employer contends that no election should be held at the pres-ent time because of a contemplated expansion in its operations. Inview of the following facts we find that the Employer's contention iswithout merit : At the time of the hearing, the Employer employed290 persons, 220 of whom are in the unit hereinbefore found appro-priate.The Employer estimates that it will reach its full comple-ment of 800 employees in September or October 1947. The recordreveals that the contemplated increase of personnel at its Ponca City,Oklahoma, plant, is dependent upon many factors, including the low-ering of production costs, the acquiring of title to the plant from theUnited States Government, and an increase in the, volume of its sales.In view bf the indefiniteness of the plans for, and the time at which,the anticipated increase in personnel will take place, together with thefact that the present complement is engaged in producing a finishedproduct and is representative of the group which will eventually beemployed, we shall adhere to our usual policy in such circumstancesand direct an immediate election.4We shall, however, entertain a new petition for investigation andcertification of representatives covering the employees involved hereinwithin less than a year, but not before the expiration of 6 months fromthe date of any certification we may issue in the instant proceeding,upon proof (1) that the number of employees in the appropriate unit8 SeeMatter of Russell Electric Company, 72 NL R B.278;Matter of Duramold Dive-sion of faire/ald Eugene & Airplane Corporation,72 N L R B 1113"Hatterof Tuttle Silver Company,Inc,66 N L R B. 238;Matter of Adler MetalProducts Corp, 67 NL R B 328,Matter ofFirestone Tire&Rubber'Company,69N. L R B 634. 430DECISIONSOF NATIONALLABOR RELATIONS BOARDismore than double the number eligible to vote in,the election herein-after directed, and (2) that the Petitioner represents a substantialnumber of employees in the expanded appropriate unit.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Piper Aircraft Corporation,Ponca City, Oklahoma, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent forthe National Labor Relations Board Rules and Regulations-Series4, among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether. they desire to be represented byAircraftWorkers Union (A. F. L.), or by International Union,United Automobile, Aircraft S-, Agricultural Implement Workers ofAmerica (CIO), for the purposes of collective bargaining, or byneither.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Direction of Election.5Any participant in the- election herein may upon its prompt request to, and approvalthereof by, the Regional Director have its name removed from the ballot.°